


SEPARATION AGREEMENT




THIS SEPARATION AGREEMENT (the “Agreement”) is made as of the latest signature
date hereof, except as otherwise provided herein, by and between Geo Point
Technologies, Inc., a Utah corporation (“Geo Point Utah”), and Geo Point
Resources, Inc., a Nevada corporation (“Geo Point Nevada”)(sometimes
collectively, the “Parties” or singly, a “Party”).




W I T N E S S E T H:




WHEREAS, the Board of Directors of Geo Point Utah (the “Board”) has determined
that it is advisable and in the best interests of Geo Point Utah and its
stockholders to separate Geo Point Nevada from Geo Point Utah (the “Separation”
or the “Spin-Off”), pursuant to the terms and subject to the conditions set
forth in this Agreement, so that, following completion of the Separation, the
Geo Point Nevada Business will be conducted by Geo Point Nevada as a separate,
independent, publicly-traded company; and




WHEREAS, Geo Point Utah and the Board intend that all of the assets and
liabilities of Geo Point Utah and its subsidiaries attributed by the Board to
Geo Point Nevada in Exhibit A attached hereto and incorporated herein by
reference (and no other assets or liabilities of Geo Point Utah or any
subsidiary thereof) will be held by Geo Point Nevada once the Separation is
consummated, subject only to the respective liabilities of Geo Point Utah and
Geo Point Nevada under the Tax Matters Agreement that is attached hereto as
Exhibit B and incorporated herein by reference; and




WHEREAS, to effect the Separation, (i) all of the assets attributed by the Board
to Geo Point Nevada will be conveyed, licensed, assigned or otherwise
transferred to Geo Point Nevada, (ii) all liabilities of Geo Point Nevada will
be assumed by, or will otherwise become the obligation or responsibility of, or
the subject of any indemnity by, Geo Point Nevada, and (iii) Geo Point Utah will
issue to all its shareholders on the Spin-Off Date Payment Date (as defined in
Geo Point Nevada’s S-1 Registration Statement to be filed with the Securities
and Exchange Commission) a pro rata distribution of the following (based on the
number of shares of Geo Point Utah outstanding as of the Record Date (as
similarly defined): 30,065,000 shares of Geo Point Nevada common stock on the
30,065,000 then-outstanding shares of common stock of Geo Point Utah (the
“Dividend”);




WHEREAS, Geo Point Utah maintains its Executive Offices at 2319 Foothill Drive,
Suite 160, Salt Lake City, Utah 85109; and




WHEREAS, Geo Point Nevada maintains its Executive Offices at 1306 E. Edinger
Ace, #C, Santa Ana, California 92705.




NOW, THEREFORE, in furtherance of the foregoing and in consideration of the
mutual promises and undertakings contained herein and in any other document
executed in connection with this Agreement, the parties agree as follows:




ARTICLE I

DEFINITIONS




Section 1.1 General. For the purposes of this Agreement, the following terms
shall have the meanings set forth below:




(a) “Action” shall mean any claim (whether or not filed), cause of action, suit,
arbitration, or legal inquiry, demand, proceeding or investigation.




 (b) “Affiliate” shall mean, with respect to any specified Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such specified Person.








--------------------------------------------------------------------------------

(c) “Applicable Law” shall mean, with respect to any Person, all statutes, laws,
ordinances, rules, orders and regulations of any Governmental Authority
applicable to such Person and its business, properties and assets.




(d) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.




(e) “Governmental Authority” shall mean any foreign, federal, state or local
government, court, agency or commission or other governmental or regulatory body
or authority.




(f) “Spin-Off Date” or the “Record Date” shall mean the date that is 10 days
after the effective date of the Registration Statement (and satisfaction of all
comments of the Utah Division of Securities), which will follow the date the
Financial Industry Regulatory Authority, Inc. (“FINRA”) publicly announces the
Dividend and sets a customary “ex-Dividend Date,” which shall be a date that is
subsequent to the effective date of the Registration Statement, and at which
time the Parties shall separate for accounting purposes, unless the Dividend is
issued in “restricted securities,” and then it shall follow FINRA’s public
announcement of the Dividend following satisfaction of all comments of the Utah
Division of Securities with respect to the required Form 10 Registration
Statement that would then be filed by Geo Point Nevada with the SEC and the
State of Utah, and the Utah Division of Securities shall have granted an
exemption from registration of the Dividend under the Utah Uniform Securities
Act, though its effectiveness will not be a condition of the Dividend of
“restricted securities.”  




(g) “Intellectual Property Rights” or “IPR” means all intangible property rights
worldwide arising under statutory or common law, whether or not perfected,
including, without limitation, all (1) patents, patent applications and patent
rights; (2) divisions, continuations, continuations-in-part, renewals, reissues,
re-examinations, continuing prosecutions, and extensions of the foregoing
existing at a time in question, or thereafter filed, issued or acquired; (3)
rights associated with works of authorship including copyrights, copyright
applications, copyright registrations, and derivative works; and (4) Know-how.




(h) “Know-how” means confidential and/or proprietary technical and other
information, whether patentable or not, including, without limitation, concepts,
discoveries, inventions, modifications, improvements, data, results, designs,
formulae, ideas, analyses, methods, techniques, assays, research plans,
procedures, tests, processes (including manufacturing processes, specifications
and techniques), laboratory records, chemical, pharmacological, toxicological,
clinical, analytical and quality control data, reports, and summaries.




(i) “Registration Statement” shall mean the Registration Statement on Form S-1
to filed by Geo Point Nevada with the SEC, including any and all amendments
thereto and supplements thereof, as contemplated by this Agreement, with respect
to the shares of Geo Point Nevada to be issued on the Record Date, thus
separating Geo Point Nevada from Geo Point Utah.




(j) “SEC” shall mean the United States Securities and Exchange Commission.




(k) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.




ARTICLE II

ACTIONS TO BE TAKEN PRIOR TO THE DIVIDEND




Section 2.1 Business Separation.




(a) On or prior to the Spin-Off Date, Geo Point Utah and Geo Point Nevada shall
take or cause to be taken all actions necessary to cause the transfer,
assignment, delivery, license or other transfer or conveyance to Geo Point
Nevada of all right, title and interest in and to Geo Point Nevada assets and
liabilities held by Geo Point Utah described in Exhibit A (collectively, the
“Geo Point Nevada Assets”).




(b) Except as set forth in Exhibit B, all rights, title and obligations of the
Parties with regard to the items outlined in Exhibit A shall belong to Geo Point
Nevada as of June 13, 2012 and the Spin-Off Date.





--------------------------------------------------------------------------------




(c) The separation of Geo Point Nevada Assets from Geo Point Utah, as
contemplated by this Agreement, shall be effected in a manner that does not
unreasonably disrupt either the Geo Point Nevada Business or the Geo Point Utah
Business.  Notwithstanding the foregoing, Geo Point Utah and Geo Point Nevada
agree, and agree to cause their respective Subsidiaries, if any, to use
commercially reasonable efforts to obtain, before the Spin-Off Date, any
Consents.




(d) Prior to the Dividend, Geo Point Utah and Geo Point Nevada will use
commercially reasonable efforts to amend, in form and substance reasonably
satisfactory to Geo Point Nevada, all contractual arrangements between or among
Geo Point Utah, any of its Subsidiaries and any other Person that either (i)
relate to the Geo Point Nevada Business or (ii) relate solely to the Geo Point
Nevada Business, but, by their terms, contain provisions applicable to Geo Point
Utah, so that, after the Spin-Off Date, such contractual arrangements (x) will
relate solely to the Geo Point Nevada Business and (y) will eliminate any
provisions applicable to Geo Point Utah or any Subsidiary and, in either event,
will inure to the benefit of Geo Point Nevada on substantially the same economic
terms as such arrangements exist as of the date hereof, but retain any benefits
or rights (and related obligations) relating to Geo Point Utah.




(e) Except as otherwise specifically set forth herein, the rights and
obligations of the parties with respect to Taxes shall be governed exclusively
by Article VIII of this Agreement and the Tax Matters Agreement that is Exhibit
B hereto. Accordingly, Taxes shall not be treated as Assets or Liabilities for
purposes of, or otherwise be governed by, this Section 2.1.




Section 2.2 Securities Matters.




(a) Prior to the Spin-Off Date, Geo Point Utah and Geo Point Nevada shall use
their respective reasonable best efforts to cause the Registration Statement and
any amendments or supplements thereto to be declared effective under the
Securities Act and the Utah Uniform Securities Act. Geo Point Utah and Geo Point
Nevada shall also cooperate in preparing and filings with the SEC and the Utah
Division of Securities.




(b) Prior to the Spin-Off Date, Geo Point Nevada shall use commercially
reasonable efforts to take all such actions as may be necessary or appropriate
under state securities and blue sky laws of the United States (and any
comparable laws under any foreign jurisdictions) in connection with the
transactions contemplated by this Agreement or the other Separation Documents.




Section 2.3 Intercompany Accounts. Geo Point Utah, on the one hand, and Geo
Point Nevada, on the other hand, shall, to the extent practicable, prior to the
Dividend, settle, cancel or otherwise eliminate all Intercompany Accounts. To
the extent that it is not practicable for Geo Point Utah and Geo Point Nevada to
settle, cancel or otherwise eliminate all Intercompany Accounts prior to the
Dividend, then each of Geo Point Utah and Geo Point Nevada shall, promptly
following the Dividend, settle, cancel or otherwise eliminate all Intercompany
Accounts.




ARTICLE III

THE DIVIDEND




Section 3.1 Actions Prior to Dividend.




(a) Subject to the satisfaction, or to the extent permitted by Applicable Law,
Geo Point Utah shall establish the Spin-Off Date and any necessary or
appropriate procedures in connection with the Dividend.




(b) Geo Point Nevada shall prepare prepare, with the aid and assistance of Geo
Point Utah, and Geo Point Nevada will, to the extent required under Applicable
Law, file with the SEC and the State of Utah any such documentation which Geo
Point Nevada determines is necessary or desirable to effectuate the Dividend and
Geo Point Utah and Geo Point Nevada shall each use their respective reasonable
best efforts to obtain all necessary approvals from the SEC, the State of Utah
or any other state with respect thereto as soon as practicable.








--------------------------------------------------------------------------------

Section 3.2 At the Spin-Off Payment Date, Geo Point Utah or Geo Point Nevada
shall send, or shall cause to be sent, to each holder of record of shares of Geo
Point Utah instructions for use in securing each holder’s Geo Point Nevada stock
certificate, or book-entry shares in uncertificated form of Geo Point Nevada
stock. To facilitate recordkeeping, withholding and other obligations, Geo Point
Utah and Geo Point Nevada agree to cooperate and share information following the
Dividend in order to carry out the purposes of this Agreement.




Section 3.3 Closing. The closing of the Separation will take place on the
Spin-Off Date and shall be effective at the close of business local time on the
Spin-Off Date, unless the parties hereto agree in writing to another time, date
and place.




ARTICLE IV

CONDITIONS




Section 4.1 Conditions to the Separation. The respective obligations of Geo
Point Utah and Geo Point Nevada to consummate the Separation are subject to the
satisfaction or waiver (to the extent permitted by Applicable Law) of each of
the following conditions:




(a) Business Separation. The transfer of Geo Point Nevada Assets to Geo Point
Nevada shall have been effected and all of the conditions to the Dividend set
forth in Article IV;




(b) Separation Documents. Each of Geo Point Utah and Geo Point Nevada shall have
executed and delivered each of the Separation Documents;




(c) Registration. The Registration Statement shall have been declared effective
under the Securities Act and the Utah Uniform Securities Act, and shall not be
the subject of any stop order or proceeding to seek a stop order, unless Geo
Point Nevada files a Form 10 Registration Statement with the consent of Geo
Point Utah, and then, Geo Point Nevada shall comply with the applicable
provisions of SEC Staff Bulletin No. 4 regarding “Spin-Offs,” and shall make the
necessary filings in that regard with the Utah Division of Securities;




(d) No Injunctions. No order, injunction or decree issued by any Governmental
Authority or other legal restraint or prohibition preventing the consummation of
the Separation, the Dividend or any of the other transactions contemplated by
this Agreement or any other Separation Document shall be in effect.




ARTICLE V

INTERCOMPANY BUSINESS RELATIONSHIPS

FOLLOWING THE SEPARATION




Section 5.1 Transition Services. Prior to or on the Spin-Off Date, Geo Point
Utah and Geo Point Nevada shall each (A) bear its proportionate share of any
costs, expenses and Liabilities arising out of or relating to the operation of
such party’s business only.




ARTICLE VI

EMPLOYEE MATTERS




Section 6.1 Geo Point Nevada and Geo Point Utah shall take all actions necessary
so that Geo Point Nevada has established at or prior to the Spin-Off Date
entered into, assumed or amended any Employee Arrangements, in each case, as the
parties deem necessary and appropriate.




Section 6.2 Assumption and Retention of Liabilities.




(a) Except as otherwise expressly provided herein, Geo Point Nevada shall assume
and agree to pay, perform, fulfill and discharge, and Geo Point Utah shall have
no responsibility for, (i) all Liabilities under any Employee Arrangements, (ii)
all employment or service-related Liabilities with respect to (A) all Geo Point
Nevada Employees (and their dependents and beneficiaries), (B) former Geo Point
Nevada Employees (and their dependents and beneficiaries) whose last employment
with Geo Point Utah related primarily to the Geo Point Nevada Business and (C)
any individual who is, or was, an independent contractor, temporary employee,
consultant,





--------------------------------------------------------------------------------

leased employee, or non-payroll worker or in any other employment relationship
primarily connected to the Geo Point Nevada Business, in each case, for periods
during which such individuals were employees of or primarily performed services
for the Geo Point Nevada Business.




Section 6.3 Payroll Taxes and Reporting. Geo Point Utah and Geo Point Nevada
shall, to the extent practicable, (i) treat Geo Point Nevada as a “successor
employer” and Geo Point Utah as a “predecessor,” within the meaning of Sections
3121(a)(1) and 3306(b)(1) of the Code, with respect to Geo Point Nevada
Employees for purposes of taxes imposed under the United States Federal
Unemployment Tax Act or the United States Federal Insurance Contributions Act,
and (ii) cooperate with each other to avoid, to the extent possible, the filing
of more than one IRS Form W-2 with respect to each Geo Point Nevada Employee for
the calendar year in which the Dividend occurs. Geo Point Utah and Geo Point
Nevada shall each bear its responsibility for payroll tax obligations and for
the proper reporting to the appropriate Governmental Authorities of compensation
earned by their respective employees after the Spin-Off Date, including
compensation related to the exercise of options.




Section 6.4 No Third Party Beneficiaries. Nothing contained in this Article VI,
express or implied: (i) shall be construed to establish, amend, or modify any
benefit plan, program, agreement or arrangement; (ii) shall alter or limit the
ability of Geo Point Utah or Geo Point Nevada, or any of their respective
Affiliates to amend, modify or terminate any benefit plan, program, agreement or
arrangement at any time assumed, established, sponsored or maintained by any of
them; (iii) is intended to confer upon any current or former employee any right
to employment or continued employment for any period of time by reason of this
Article VI, or any right to a particular term or condition of employment; or
(iv) is intended to confer upon any Person (including employees, retirees, or
dependents or beneficiaries of employees or retirees) any right as a third-party
beneficiary of this Agreement.




ARTICLE VII

INSURANCE MATTERS




Section 7.1 Policies to be Transferred. On or prior to the Spin-Off Date, Geo
Point Nevada and Geo Point Utah shall take all actions necessary to transfer to
Geo Point Nevada any Insurance Arrangements listed applicable to Geo Point
Nevada’s business.




Section 7.2 Administration; Other Matters. From and after the Spin-Off Date, Geo
Point Utah, on the one hand, and Geo Point Nevada on the other hand, shall
become responsible for coverage, at its sole cost and expense.




Section 7.3 Cooperation; Disagreements. The parties shall use commercially
reasonable efforts to cooperate with respect to the various insurance matters
contemplated by this Agreement.




ARTICLE VIII

TAX MATTERS




Section 8.1 Tax Matters Agreement.




(a) On or before the Spin-Off Date, Geo Point Nevada and Geo Point Utah shall
enter into a Tax Matters Agreement, substantially in the form of Exhibit B
hereto providing for the allocation and payment, following the Spin-Off Date, of
any and all Liabilities relating to Taxes and other Tax matters.




(b) Except to the extent that this Section 8.1 or another provision of this
Agreement expressly indicates, this Agreement shall not govern any Tax matters,
and any and all Liabilities relating to Taxes shall be governed exclusively by
the Tax Matters Agreement.




(c) Notwithstanding any other provision of the Tax Matters Agreement, all
employment Taxes (including, but not limited to federal and state withholding
Taxes, FICA, FUTA and state disability payments) for periods prior to the
Spin-Off Date, relating to the employment of Geo Point Nevada Employees and Geo
Point Utah Transferred Employees, shall be obligations of Geo Point Nevada and,
to the extent any payments with respect thereto are made by Geo Point Utah
following the Spin-Off Date, Geo Point Nevada shall reimburse Geo Point Utah for
such payments.





--------------------------------------------------------------------------------




ARTICLE IX

ADDITIONAL COVENANTS




Section 9.1 Retention of Records. Except as otherwise agreed in writing, or as
otherwise provided in the Separation Documents, each of Geo Point Nevada and Geo
Point Utah shall use commercially reasonable efforts to preserve and keep (at
such party’s sole cost and expense) all Information in such party’s possession
or under its control relating directly and primarily to the business, Assets or
Liabilities of the other, until the seventh anniversary of the Spin-Off Date,
and until such time, shall not destroy any such Information without first using
commercially reasonable efforts to notify the other party of the proposed
destruction and giving the other party the opportunity to take possession of
such Information prior to such destruction.




Section 9.2 Access to Information. From and after the Spin-Off Date, each of Geo
Point Nevada and Geo Point Utah shall afford to the other and to the other’s
Representatives reasonable access and duplicating rights, during normal business
hours and upon reasonable advance notice, to all Information within the
possession or control of such party relating to the other party’s business,
Assets or Liabilities or relating to or arising in connection with the
relationship between the parties on or prior to the Spin-Off Date, insofar as
such access is reasonably required for a reasonable purpose, subject to the
provisions below regarding Privileged Information. Without limiting the
foregoing and except as otherwise provided in the Separation Documents,
Information may be requested for audit, accounting, claims, litigation and Tax
purposes, as well as for purposes of fulfilling disclosure and reporting
obligations.




In furtherance of the foregoing:




(a) Each party hereto acknowledges that:




(i) Each of Geo Point Nevada and Geo Point Utah has or may obtain Privileged
Information;




(ii) there are a number of common matters affecting each or both of Geo Point
Nevada and Geo Point Utah, and each have a common legal interest in the
preservation of the confidential status of the Proprietary Information relating
to the business of Geo Point Nevada or Information or relating to or arising in
connection with the relationship between the parties on or prior to the Spin-Off
Date; and




(iv) both Geo Point Nevada and Geo Point Utah intend that the Transactions
contemplated hereby and by the other Separation Documents and any transfer of
Privileged Information in connection therewith shall not operate as a waiver of
any applicable privilege.




(b) Each of Geo Point Nevada and Geo Point Utah agrees not to disclose or
otherwise waive any privilege attaching to any Privileged Information, or rights
attaching to any Proprietary Information relating to the business of Geo Point
Nevada and Geo Point Utah, respectively, or relating to or arising in connection
with the relationship between Geo Point Nevada and Geo Point Utah on or prior to
the Spin-Off Date, without providing prompt written notice to and obtaining the
prior written consent of the other, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, however, that Geo Point Nevada and
Geo Point Utah may make such disclosure or waiver with respect to Privileged
Information, or rights any Proprietary Information if such Information relates
solely to the pre-Separation business of the other.




Section 9.3 Confidentiality. The parties agree that with respect to Confidential
Information, from and after the Spin-Off Date, (i) each of Geo Point Nevada and
Geo Point Utah shall, and shall use commercially reasonable efforts to cause its
employees, Affiliates and Representatives to, preserve the confidentiality of
all such Confidential Information obtained by it prior to the Spin-Off Date or
furnished to it pursuant to this Agreement or the other Separation Documents,
(ii) neither Geo Point Nevada nor Geo Point Utah shall, and each of Geo Point
Nevada and Geo Point Utah shall use commercially reasonable efforts to cause its
employees, Affiliates and Representatives not to, disclose or use such
Confidential Information and (iii) Geo Point Nevada shall not, and shall use
commercially reasonable efforts to cause its employees, Affiliates and
Representatives not to, disclose or use any such Confidential Information
obtained by it prior to the Spin-Off Date in connection with any Contract or
other arrangement subject to a confidentiality agreement or other non-disclosure
arrangement, which Contract or





--------------------------------------------------------------------------------

arrangement will not be assigned to or assumed by Geo Point Nevada pursuant to
this Agreement, except, in each case, as is otherwise expressly permitted
pursuant to this Agreement or the other Separation Documents. Notwithstanding
anything in the foregoing to the contrary, both Geo Point Nevada and Geo Point
Utah may use, but not disclose without written mutual agreement, Corporate
Information or Separation Information in carrying out the purposes of this
Agreement and in the ordinary course of their respective businesses.




Section 9.4 Cooperation with Respect to Government Reports and Filings. Geo
Point Utah on the one hand, and Geo Point Nevada, on the other hand, agree to
provide the other or their respective Affiliates, with such cooperation and
Information as may be reasonably requested by the other in connection with the
preparation or filing of any government report or other government filing
contemplated by this Agreement or the other Separation Documents or in
conducting any other government proceeding relating to the Transactions, or
relating to or in connection with the relationship between the parties on or
prior to the Spin-Off Date. Such cooperation and Information shall include,
without limitation, promptly forwarding copies of appropriate notices and forms
or other communications received from or sent to any Governmental Authority
which relate to the other. Each party shall make its employees and facilities
available during normal business hours and on reasonable prior notice to provide
an explanation of any documents or Information provided hereunder.

 

Section 9.5 Certain Limitations with Respect to Information.




(a) Any Information owned by Geo Point Utah, on the one hand, or Geo Point
Nevada, on the other hand, that is provided to a requesting party pursuant to
this Agreement or any other Separation Document shall be deemed to remain the
property of the providing party. Unless specifically set forth herein, nothing
contained in this Agreement shall be construed as granting or conferring rights
of license or otherwise in any such Information.




(b) A party providing Information hereunder or under any other Separation
Document shall be entitled to be reimbursed by the requesting party for the
reasonable out-of-pocket expenses, if any, of creating, gathering and copying
such Information, to the extent that such costs are incurred for the benefit of
the requesting party. Except as may be otherwise specifically provided elsewhere
in this Agreement or in any of the Separation Documents, such costs shall be
computed by the providing party using methodologies and procedures that bear a
reasonable relationship to the actual cost of providing such Information.




(c) The rights and obligations granted under this Article IX are subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange or confidential treatment of Information set forth in any other
Separation Document and in any applicable Contracts with third parties, as well
as any restrictions and obligations imposed by Applicable Law (including with
respect to medical and other information privacy rights of individuals).




Section 9.6 Protective Arrangements. Subject hereto, in the event that Geo Point
Nevada or Geo Point Utah receives any demand under lawful process or from any
Governmental Authority to disclose or provide Confidential Information, or
relating to or arising in connection with the relationship between the parties
on or prior to the Spin-Off Date, that is subject to the confidentiality
provisions hereof or otherwise constitutes Privileged Information, such party
shall notify the other party prior to disclosing or providing such Confidential
Information in order to enable the other party to seek an appropriate protective
order or other remedy, or to take steps to resist or narrow the scope of such
request or legal process, and the Person that received such request shall
cooperate at the expense of the requesting party in seeking any reasonable
protective arrangements requested by such requesting party. If a protective
order or other remedy is not obtained and disclosure of such Confidential
Information is required, the Person that received such request may so disclose
only that portion of such Confidential Information that such Person has been
advised by counsel is legally required. In any such event the disclosing Person
will use commercially reasonable efforts to ensure that all such Confidential
Information and other information that is so disclosed will be afforded
confidential treatment.




Section 9.7 Further Assurances. In addition to the actions specifically provided
for elsewhere in this Agreement, each of the parties hereto shall use reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, all things reasonably necessary, proper or advisable under Applicable
Laws, regulations and agreements to consummate and make effective the
Transactions contemplated by this Agreement and the other Separation Documents.
Without limiting the foregoing, each party hereto shall cooperate with the other
party, and





--------------------------------------------------------------------------------

execute and deliver, or use reasonable best efforts to cause to be executed and
delivered, all instruments, including instruments of conveyance, assignment and
transfer, and to obtain all Consents under any permit, license, agreement,
indenture or other instrument, and take all such other actions as such party may
reasonably be requested to take by the other party hereto from time to time,
consistent with the terms of this Agreement and the Separation Documents, in
order to effectuate the provisions and purposes of this Agreement and the other
Separation Documents and the transfers of Geo Point Nevada Assets and the other
Transactions contemplated hereby and thereby. Without limiting the foregoing,
each party will, at the reasonable request of any other party, take such other
actions as may be reasonably necessary to vest in such other party all of its
right, title and interest in and to all Assets to be transferred to such other
party pursuant to the terms of this Agreement, free and clear of any
encumbrance, if and to the extent it is practicable to do so. Notwithstanding
the foregoing or anything in this Agreement or any other Separation Document to
the contrary, no Group shall be required to make any payment, incur or become
subject to any Liability, agree to any restriction, occur any event that would
be adverse to it in order to obtain any such Consent.




Section 9.8 Continuing Indemnification Obligation. Following the Spin-Off Date,
Geo Point Utah shall honor the rights of any director, officer or employee of
Geo Point Nevada to seek indemnification under any certificate of incorporation
or bylaws of Geo Point Utah or any of its predecessors or Subsidiaries, or under
any indemnification agreements or arrangements, arising out of or relating to
actions or inactions of such directors or officers prior to the Spin-Off Date.




ARTICLE X

MUTUAL RELEASE – NO REPRESENTATIONS OR WARRANTIES




Section 10.1 Mutual Release. From and after the Spin-Off Date and except as
specifically set forth in this Agreement or any of the other Separation
Documents, EACH OF GEO POINT NEVADA, ON THE ONE HAND, AND GEO POINT UTAH, ON THE
OTHER HAND (ON ITS OWN BEHALF AND ON BEHALF OF ITS RESPECTIVE SUBSIDIARIES,
SUCCESSORS AND ASSIGNS), RELEASES AND FOREVER DISCHARGES THE OTHER AND ITS
AFFILIATES AND ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
RECORD AND BENEFICIAL SECURITY HOLDERS (INCLUDING, WITHOUT LIMITATION, TRUSTEES
AND BENEFICIARIES OF TRUSTS HOLDING SUCH SECURITIES), ADVISORS AND
REPRESENTATIVES (IN THEIR RESPECTIVE CAPACITIES AS SUCH) AND THEIR RESPECTIVE
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”), OF AND FROM ALL DEBTS, DEMANDS, ACTIONS, CAUSES OF ACTION,
SUITS, ACCOUNTS, COVENANTS, CONTRACTS, AGREEMENTS, DAMAGES, CLAIMS (INCLUDING,
WITHOUT LIMITATION, CLAIMS FOR DIRECT, CONSEQUENTIAL, EXEMPLARY, TREBLE AND
PUNITIVE DAMAGES) AND LIABILITIES WHATSOEVER OF EVERY NAME AND NATURE, BOTH IN
LAW AND IN EQUITY, WHICH THE RELEASING PARTY HAS OR EVER HAD, WHICH ARISE OUT OF
OR RELATE TO, IN WHOLE OR IN PART, (A) THE BUSINESS, ASSETS, LIABILITIES AND
OPERATIONS OF THE OTHER PARTY AND ITS SUBSIDIARIES AND (B) EVENTS, CIRCUMSTANCES
OR ACTIONS, WHETHER KNOWN OR UNKNOWN, TAKEN BY SUCH OTHER PARTY OCCURRING OR
FAILING TO OCCUR, OR ANY CONDITIONS EXISTING, ON OR PRIOR TO THE SPIN-OFF DATE;
provided, however, that the foregoing general release shall not apply to (a) any
party’s rights to enforce this Agreement or the other Separation Documents or
any of the instruments delivered pursuant to this Agreement or the other
Separation Documents; (b) any Liability the release of which would result in the
release of any Person other than a Released Party (provided that the parties
agree not to bring suit or permit any of their Affiliates to bring suit against
any Released Party with respect to any Liability to the extent such Released
Party would be released with respect to such Liability by this Section 10.1 but
for this clause (b)); (c) any Liability for the unpaid purchase price for the
sale, lease, construction or receipt of goods, property or services purchased,
obtained or used in the ordinary course of business by one party from the other
party prior to the Spin-Off Date; (d) any Liability for unpaid amounts for
products or services or refunds owing on products or services due on a
value-received basis for work done by one party at the request or on behalf of
the other party; or (e) any Liability that the parties may have with respect to
indemnification or contribution pursuant to this Agreement for claims brought
against the parties by third Persons, which Liability shall be governed by the
provisions of Article XI and, if applicable, the appropriate provisions of the
other Separation Documents. The parties hereto acknowledge that the foregoing
general release shall not apply to any Liabilities or obligations assigned by
the parties to third parties prior to the Spin-Off Date. Nothing in this
Agreement shall impair any of the rights of any directors, officers or employees
of Geo Point Utah or Geo Point





--------------------------------------------------------------------------------

Nevada, or any of their respective Subsidiaries, to seek indemnification under
any certificate of incorporation or bylaws of Geo Point Utah or any of its
predecessors or Subsidiaries, or under any indemnification agreements, arising
out of or relating to actions or inactions of such directors, officers or
employees prior to the Spin-Off Date.




Section 10.2 Waiver of Conflict. The parties acknowledge that Geo Point Nevada,
on the one hand, and Geo Point Utah, on the other hand, are both currently
represented by attorneys employed by Geo Point Utah. Geo Point Nevada, on the
one hand, and Geo Point Utah, on the other hand, waives any conflict with
respect to such common representation that may arise before, at or after the
Spin-Off Date.




Section 10.3 No Representations or Warranties. Geo Point Nevada agrees and
acknowledges that neither Geo Point Utah nor any of the Subsidiaries is, in this
Agreement or in any other agreement or document, making any representation or
warranty to Geo Point Nevada as to any aspect of Geo Point Nevada, Geo Point
Nevada Assets or Geo Point Nevada Liabilities or as to any Consents, it being
understood and agreed that Geo Point Nevada shall take Geo Point Nevada Assets,
and shall assume, perform and discharge Geo Point Nevada Liabilities, on an “AS
IS, WHERE IS” basis. Geo Point Utah agrees and acknowledges that neither Geo
Point Nevada nor any of the Geo Point Nevada Subsidiaries nor any of their
respective Affiliates is, in this Agreement or in any other agreement or
document, making any representation or warranty to Geo Point Utah as to any
Consents. Geo Point Nevada and the Geo Point Nevada Subsidiaries shall bear the
economic and legal risk that any conveyance of Geo Point Nevada Assets
contemplated hereby shall be insufficient to convey anything more than all of
Geo Point Utah’s right, title and interest to the applicable Geo Point Nevada
Assets.




ARTICLE XI

INDEMNIFICATION




Section 11.1 Geo Point Nevada’s Agreement to Indemnify Geo Point Utah. Subject
to the terms and conditions set forth in this Agreement, from and after the
Spin-Off Date, Geo Point Nevada shall indemnify, defend and hold harmless Geo
Point Utah and their respective successors and assigns (collectively, the “Geo
Point Utah Corporate Indemnified Parties”) from, against and in respect of any
and all Indemnifiable Losses of the Geo Point Utah Corporate Indemnified Parties
arising out of, relating to or resulting from, directly or indirectly:




(a) the failure of Geo Point Nevada, any Geo Point Nevada Subsidiary or any
other Person to pay, perform, satisfy or otherwise promptly discharge any Geo
Point Nevada Liabilities in accordance with their respective terms, whether
prior to or after the Spin-Off Date or the date hereof;




(b) Geo Point Nevada, any Geo Point Nevada Liability, and any Geo Point Nevada
Asset;




(c) Geo Point Nevada’s failure to observe from and after the Spin-Off Date its
obligations under this Agreement or any of the other Separation Documents;




(d) Any and all Liabilities arising out of or relating to the Separation, the
Dividend, and/or the Registration Statement including, without limitation, any
amounts it is required to pay to the Indemnified Parties pursuant to Section
11.3 hereof (together, the “Transaction Liabilities”) and (ii) all amounts Geo
Point Utah is required to pay to directors of Geo Point Nevada pursuant to any
indemnification agreements (in addition to any indemnification provided for in
Section 11.1(c) above, but only to the extent not arising out of or relating to
a Geo Point Utah Indemnified Party’s failure to perform its obligations arising
out of or relating thereto);




(e) Liabilities arising out of or relating to the oversight and/or management of
the businesses and affairs of Geo Point Utah (collectively, the “Geo Point Utah
Management Activities”) prior to the Spin-Off Date; provided, that Geo Point
Nevada’s responsibility for any such Liabilities shall be based on an equitable
allocation of such Liabilities between Geo Point Nevada and Geo Point Utah,
based on the extent to which, as applicable: (i) such Liabilities arose out of
or relate to the Geo Point Nevada Business, Geo Point Nevada Assets, and/or Geo
Point Nevada Liabilities prior to the Spin-Off Date, on the one hand, and the
Geo Point Utah Business, the Geo Point Utah Assets, and/or the Geo Point Utah
Liabilities prior to the Spin-Off Date, on the other hand, and/or (ii) Geo Point
Nevada or Geo Point Utah, as the case may be, benefited from the relevant Geo
Point Utah Management Activities prior to the Spin-Off Date.








--------------------------------------------------------------------------------

Section 11.2 Geo Point Utah’s Agreement to Indemnify Geo Point Nevada. Subject
to the terms and conditions set forth in this Agreement, from and after the
Spin-Off Date, Geo Point Utah shall indemnify, defend and hold harmless Geo
Point Nevada and the Geo Point Nevada Subsidiaries and their respective
successors and assigns (collectively, the “Geo Point Nevada Corporate
Indemnified Parties”) from, against and in respect of any and all Indemnifiable
Losses of the Geo Point Nevada Corporate Indemnified Parties arising out of,
relating to or resulting from, directly or indirectly:




(a) the failure of Geo Point Nevada to pay, perform, satisfy or otherwise
promptly discharge any Geo Point Nevada Liabilities in accordance with their
respective terms, whether prior to or after the Spin-Off Date or the date
hereof;




(b) Geo Point Utah’s failure to observe from and after the Spin-Off Date its
obligations under this Agreement or any of the other Separation Documents;




(c) Liabilities arising out of or relating to the Geo Point Utah Management
Activities prior to the Spin-Off Date; provided, that Geo Point Utah’s
responsibility for any such Liabilities shall be based on an equitable
allocation of such Liabilities between Geo Point Nevada and Geo Point Utah,
based on the extent to which, as applicable: (i) such Liabilities arose out of
or relate to the Geo Point Nevada Business, Geo Point Nevada Assets, and/or Geo
Point Nevada Liabilities prior to the Spin-Off Date, on the one hand, and the
Geo Point Utah Business, the Geo Point Utah Assets, and/or the Geo Point Utah
Liabilities prior to the Spin-Off Date, on the other hand, and/or (ii) Geo Point
Nevada or Geo Point Utah as the case may be, benefited from the relevant Geo
Point Utah Management Activities prior to the Spin-Off Date.




Section 11.3 Agreement to Indemnify Officers, Directors and Others. From and
after the Spin-Off Date, each of Geo Point Utah and Geo Point Nevada shall
jointly and severally indemnify, defend and hold harmless each of the officers,
directors, employees, agents and advisors of Geo Point Utah, and Geo Point
Nevada, and their respective successors and assigns (such Geo Point Utah
indemnified parties, collectively with the Geo Point Utah Corporate Indemnified
Parties, the “Geo Point Utah Indemnified Parties”, and such Geo Point Nevada
indemnified parties, collectively with the Geo Point Nevada Corporate
Indemnified Parties, the “Geo Point Nevada Indemnified Parties”) from, against
and in respect of any and all Indemnifiable Losses arising out of, relating to
or resulting from, directly or indirectly, the Transaction Liabilities.




Section 11.4 Other Liabilities. This Article XI shall not be applicable to: any
Indemnifiable Losses relating to, arising out of or due to any breach of the
provisions of any other Contract (other than this Agreement or the other
Separation Documents) between or among Geo Point Utah, on the one hand, and Geo
Point Nevada and any of the Geo Point Nevada Subsidiaries, on the other hand,
which shall be governed by the terms of such other Contract.




ARTICLE XII

TERMINATION AND AMENDMENT




Section 12.1 Termination at any Time by Board Approval. This Agreement may be
terminated and the Transactions, including, without limitation, the Separation
and the Dividend, may be abandoned, in the sole discretion of the Board of
Directors of Geo Point Utah.  In the event of such termination, no party hereto
or to any other Separation Document shall have any Liability to any Person by
reason of this Agreement or any other Separation Document.




Section 12.2 Amendment. Prior to the Dividend, this Agreement may be amended,
modified or supplemented at any time as determined by the Board of Directors of
Geo Point Utah, and shall be evidenced by a written agreement signed by all of
the parties hereto. Following the Dividend, this Agreement may be amended,
modified or supplemented at any time only by the parties hereto through a
written agreement signed by all of the parties hereto.








--------------------------------------------------------------------------------

ARTICLE XIII

DISPUTE RESOLUTION




Section 13.1 Dispute Resolution Procedures. If a controversy, claim or dispute
of whatever nature arising out of or relating to this Agreement or any of the
other Separation Documents or the breach, termination, enforceability or
validity thereof which has not been resolved in the normal course of business
arises between the parties (a “Dispute”), the parties agree to use and follow
the dispute resolution procedures of this Article XIII, except where an
injunction, specific performance or other equitable relief is sought. At such
time as the Dispute is resolved under this Article XIII, interest (at a rate per
annum, compounded daily, equal to the Prime Rate) shall be paid to the party
receiving any disputed monies to compensate for the lapsed time between the date
such disputed amount originally was paid or should have been paid through the
date monies are paid in settlement of the Dispute.




Section 13.2 Mediation. If any Dispute has not been resolved by the parties, the
parties agree that such Dispute shall be referred to mediation. Unless the
parties agree otherwise, the mediation shall be conducted in accordance with the
CPR Institute for Dispute Resolution Model Procedure for Mediation of Business
Disputes in effect on the date of this Agreement by a mediator mutually selected
by the parties. Within fifteen (15) Business Days after the mediator has been
selected as provided above, both parties and their respective attorneys shall
meet with the mediator for one mediation session of at least four (4) hours, it
being agreed that each party representative attending such mediation session
shall be a Senior Party Representative or member of the board of directors with
authority to settle the Dispute. If the Dispute cannot be settled at such
mediation session or at any mutually agreed continuation thereof, either party
may give the other and the mediator a written notice declaring the mediation
process at an end.




Section 13.2 Costs. The costs of any mediation or arbitration pursuant to this
Article XIII shall be shared equally between Geo Point Utah and Geo Point
Nevada; provided, however, that each party shall be responsible for its own
costs and expenses, including without limitation, legal fees incurred in
connection therewith.




Section 13.3 Confidentiality. All negotiations, conferences, discussions,
mediation and arbitration shall be Confidential Information. All negotiations,
conferences, discussions and mediation shall be treated as compromise and
settlement negotiations. Nothing said or disclosed, nor any document produced,
in the course of such negotiations, conferences, discussions and mediation that
is not otherwise independently discoverable, shall be offered or received as
evidence or used for impeachment or for any other purpose in any current or
future mediation, arbitration, litigation or any other judicial or
administrative proceeding.




ARTICLE XIV

GENERAL PROVISIONS




Section 14.1 Expenses. Except to the extent otherwise provided for in the
Separation Documents, all out-of-pocket costs and expenses with respect to the
Transactions contemplated hereby and by the other Separation Documents (i)
incurred on or prior to the Spin-Off Date, shall be borne by Geo Point Utah, and
(ii) incurred following the Spin-Off Date, shall be borne by the party incurring
such expense.




Section 14.2 Late Payments. Except as expressly provided to the contrary in this
Agreement or in any other Separation Document, any amount not paid when due
pursuant to this Agreement or any other Separation Document (and any amounts
billed or otherwise invoiced or demanded and properly payable that are not paid
within thirty (30) days of such bill, invoice or other demand) shall accrue
interest at a rate per annum, compounded daily, equal to the Prime Rate.




Section 14.3 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of Utah, without reference to choice of law
principles, including matters of construction, validity and performance.




Section 14.4 Notices. All notices, requests, demands, waivers and communications
required or permitted to be given under this Agreement shall be in writing
(which shall include notice by telecopy or like transmission) and shall be
deemed given (i) on the day delivered (or if that day is not a Business Day, on
the first following Business Day) when (x) delivered personally against receipt
or (y) sent by overnight courier, (ii) on the





--------------------------------------------------------------------------------

day when transmittal confirmation is received if sent by telecopy (or if that
day is not a Business Day, on the first following Business Day) and (iii) on the
third Business Day after mailed by certified or registered first-class mail to
the parties at the parties’ business addresses (or to such other addresses as a
party may have specified by notice given to the other parties hereto pursuant to
this provision).




Section 14.5 Third-Party Beneficiaries. Except as provided herein with respect
to indemnification of Geo Point Nevada Indemnified Parties and Geo Point Utah
Indemnified Parties hereunder, nothing in this Agreement shall confer any rights
upon any Person or entity other than the parties hereto and their respective
heirs, successors and permitted assigns.




Section 14.6 Entire Agreement. This Agreement and the other Separation
Documents, and all schedules, appendices, certificates, instruments and
agreements delivered pursuant hereto and thereto, contain the entire
understanding of the parties hereto and thereto with respect to the subject
matter contained herein and therein, and supersede and cancel all prior
agreements, negotiations, correspondence, undertakings and communications of the
parties, oral or written, respecting such subject matter.




Section 14.7 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All references herein to
“Articles”, “Sections”, or “Appendices” shall be deemed to be references to
Articles or Sections hereof or Appendices hereto unless otherwise indicated.




Section 14.8 Schedules. All Exhibits referenced in this Agreement and attached
hereto are incorporated into this Agreement by reference and made a part hereof.




Section 14.9 Counterparts. This Agreement may be executed in one or more
counterparts, which may be delivered by facsimile, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.




Section 14.10 Parties in Interest; Assignment; Successors. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by either of the parties hereto without the prior written consent of
the other party. Subject to the preceding sentence, this Agreement shall inure
to the benefit of and be binding upon Geo Point Nevada and Geo Point Utah and
their respective Subsidiaries, successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies under or by reason of this Agreement.




Section 14.11 Severability; Enforcement. The invalidity of any portion hereof
shall not affect the validity, force or effect of the remaining portions hereof.
If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, each party agrees that a
court of competent jurisdiction may enforce such restriction to the maximum
extent permitted by law, and each party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.




Section 14.12 Remedies. The parties agree that money damages or other remedy at
law would not be a sufficient or adequate remedy for any breach or violation of,
or a default under, this Agreement by them and that in addition to all other
remedies available to them, each of them shall be entitled to the fullest extent
permitted by law to an injunction restraining such breach, violation or default
or threatened breach, violation or default and to any other equitable relief,
including specific performance, without bond or other security being required.




Section 14.13 Force Majeure. No party shall be deemed in default of this
Agreement or any other Separation Document to the extent that any delay or
failure in the performance of its obligations under this Agreement or any other
Separation Document results from any cause beyond its reasonable control and
without its fault or negligence, such as acts of God, acts of civil or military
authority, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods, unusually severe weather conditions, power failures,
communication failures including internet disruptions, equipment failures, labor
problems or unavailability of parts. In the event of any such excused delay, the
time for performance shall be extended for a period equal to the time lost by
reason of the delay.








--------------------------------------------------------------------------------

Section 14.14 Waivers of Default. Waiver by any party of any default by any
other party of any provision of this Agreement or any other Separation Document
(a) shall be effective only if in writing; and (b) if given, shall not be deemed
a waiver by the waiving party of any subsequent or other default, nor shall it
prejudice the rights of the other party.




Section 14.15 Interpretation. In the event of a conflict between a provision of
this Agreement and any provision of any other Separation Document, any specific
provision of the applicable Separation Document shall control. Words in the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires. The
terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement taken as a
whole (including all of the Schedules, Exhibits and Appendices hereto) and not
to any particular provision of this Agreement. Article, Section, Exhibit,
Schedule and Appendix references are to the Articles, Sections, Exhibits,
Schedules and Appendices to this Agreement unless otherwise specified. The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. The term “dollars”
and “$” shall mean United States dollar.

 

IN WITNESS WHEREOF, each of the parties has caused this Separation Agreement to
be duly executed on its behalf by its officers thereunto duly authorized, all as
of the day and year first above written.













 

 

 

 

GEO POINT TECHNOLOGIES, INC.

 

 

 

 

By:

 

/s/ Jeffrey T. Jensen

Name:

 

Jeffrey T. Jensen

Title:

 

President and CEO

Date:

October 23, 2012

 

GEO POINT RESOURCES, INC.

 

 

 

 

By:

 

/s/William C. Lachmar

Name:

 

William C. Lachmar

Title:

 

 President and CEO

Date:

 

October 23, 2012






--------------------------------------------------------------------------------







Exhibit A




Equipment




Computer

  

Trailer

       

  

Field Equipment

  

  

Machinery

Microwave Filter

   

Office Equipment

  

Research Equipment

       

Test Equipment

  

Mobile Laboratory   




Vehicles




1991 Mitsubishi Montero

1996 Suburban

2000 VW Golf Diesel

  

Golf Rabbit Diesel Co. Car

  




Miscellaneous




License Agreement between Geo Point Technologies, Inc., a Utah corporation and
William C. Lachmar dated January 31, 2008.

All other rights, privileges, licenses or otherwise as presently owned and
required to conduct the business operations of the Environmental and Engineering
Divisions conveyed.  

Cash on hand in current Environmental and Engineering Divisions Bank Accounts

  






